DETAILED ACTION
This action is response to communication:  response to preliminary amendment filed on 09/13/2018.
Claims 1-5 and 7-19 are currently pending in this application.  
The IDS filed on 02/25/2021 has been considered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Vitaliy Orekhov on 03/03/2021.
The application has been amended as follows: 

1.	(Previously Presented) An apparatus for providing security for protecting an execution package generated by assembling a shared object file and an execution engine library, wherein the shared object file comprises an initialization-function-related section and an execution code section, the apparatus comprising a first processor configured to control the apparatus for providing security to:
extract the shared object file from the execution package;
store a value of at least one tag of the initialization-function-related section of the extracted shared object file in a separate position and generate a security shared object file, wherein the security shared object file is generated by populating with 0 the value of 
generate a security module file including the value of the at least one tag stored in the separate position and un-populated with 0; and
generate a security execution package by combining the execution engine library of the execution package, the generated security shared object file in which the security shared object file includes the tag of the initialization-function-related section populated with 0, and the generated security module file in which the security module file includes the value of the at least one tag of the initialization-function-related section of the extracted shared object file stored in the separate position,
wherein at least some part of the execution package can be protected by populating with 0.

2.	(Previously Presented) The apparatus of claim 1, wherein the first processor is further configured to control the apparatus to generate a security execution code file by encrypting an image of an execution code section of the shared object file through an encryption algorithm, wherein the security execution code file is used to generate the security execution package.



4.	(Original) The apparatus of claim 3, wherein the encryption algorithm is an Advanced Encryption Standard (AES) algorithm.

5.	(Previously Presented) The apparatus of claim 2, wherein generating the security execution code file includes separating the image of the execution code section of the shared object file as separate file and then encrypting the image through the encryption algorithm.

6.	(Canceled) 

7.	(Currently Amended) A system comprising:
the apparatus for providing security according to claim 1; and
an apparatus for executing security which interacts with the apparatus for providing security
when a dynamic loader is called for the shared object file through an operating system, load the shared object file into a memory and receive a base address of the loaded shared object file; and
read a value of at least one tag of the initialization-function-related section of the stored shared object file in the separate position, add the value of the at least one tag of the initialization-function-related section to the base address, fetch an initialization function address stored in an address generated by adding the value of the at least one tag of the initialization-function-related section to the base address, and call a corresponding initialization function.

8.	(Currently Amended) The system of claim 7, wherein the second processor is further configured to control the apparatus for executing security to call each initialization function by sequentially fetching values of an array from the initialization function address stored in the address generated by adding the value of the at least one tag of the initialization-function-related section to the base address, based on a size of a dynamic table initialization array of the initialization-function-related section of the shared object file.

9.	(Currently Amended) The system of claim 7, wherein the second processor is further configured to control the apparatus for executing security to decrypt a security execution code file provided after encrypting an image of an execution code section of the shared object file through an encryption algorithm.

10.	(Currently Amended) The system of claim 9, wherein the second processor is further configured to store the decrypted security execution code file as separate file and reconstruct the security execution code file at a location of the execution code section of the shared object file loaded into the memory.

11.	(Previously Presented) A method of providing security performed by an apparatus protecting an execution package generated by assembling a shared object file and an execution engine library, the method comprising:
extracting the shared object file from the execution package;
storing a value of at least one tag of an initialization-function-related section of the extracted shared object file in separate position, and generating a security shared object file by populating the value of the at least one tag of the initialization-function-related section of the extracted shared object file with 0;

generating a security execution package by combining the execution engine library of the execution package, the security shared object file provided in the step of generating the security shared object file, and the security module file provided in the generating of the security module file,
wherein at least some part of the execution package can be protected by populating with 0.

12.	(Original) The method of claim 11, further comprising generating a security execution code file by encrypting an image of an execution code section of the shared object file through an encryption algorithm, wherein the generating of the security execution package comprises further including a security execution code file generated in the generating of the security execution code file to generate the security execution package.

13.	(Original) The method of claim 12, wherein the generating of the security execution code file comprises separating the image of the execution code section of the 

14.	(Currently Amended) The method of claim 11 further comprising by an apparatus for executing security which interacts with the apparatus for providing security 
calling a dynamic loader for the shared object file through an operating system;
loading the shared object file into a memory by an operation of the dynamic loader and receiving a base address of the loaded shared object file;
reading a value of at least one tag in an initialization-function-related section of the shared object file stored in separated position and adding the value to the base address; and
fetching an initialization function address stored in an address generated by adding the value of the at least one tag of the initialization-function-related section to the base address and calling a corresponding initialization function.

15.	(Previously Presented) The method of claim 14, wherein the calling of the corresponding initialization function comprises calling each initialization function by 

16.	(Previously Presented) The method of claim 14, further comprising decrypting a security execution code file provided after encrypting an image of an execution code section of the shared object file through an encryption algorithm.

17.	(Original) The method of claim 16, wherein the decrypting of the security execution code file comprises decrypting the security execution code file stored as separate file and reconstructing the security execution code file at a location of the execution code section of the shared object file loaded into the memory.

18.	(Previously Presented) The method of claim 14, further comprising populating with a meaningless value an initialization function address stored in a location of an object file region indicated by an offset value of at least one tag in the initialization-function-related section of the shared object file.



Allowable Subject Matter
Claims 1-5 and 7-19 are allowed.
The following is an Examiner’s statement of Reasons for Allowance:
Applicant's arguments/amendments submitted on 02/25/2021 have been considered and are persuasive in light of the arguments and claim amendments.  Also, please see prior Office action. Therefore, the previously filed claim rejections have been withdrawn.  The record is clear; therefore, no reason for allowance is necessary.
According to MPEP 1302.14 (I): “In most cases, the Examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” provisio of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b).  Thus, when the Examiner's actions clearly point out the reasons for rejection and the applicant's reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary." 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495